MARY ANN VIAL LEMMON, Judge Pro Tem.,
dissenting.
The reasons assigned by the trial court clearly establish that the resolution of this case depends upon a factual determination of causation. Therefore, this case is inappropriate for summary judgment. The plaintiff is entitled to an evaluation of all pertinent facts by a jury at a trial on the merits.
Furthermore, the trial court abused its discretion in failing to allow plaintiff to complete discovery before dismissing his suit on summary judgment. The majority treats the denial of the continuance as though it were the denial thereof at a trial on the merits.
It is clear that the facts sought to be discovered in the interrogatories were crucial to plaintiff’s case, and that defendant avoided providing comprehensive answers.
It is basically unfair to have required plaintiff to go forward in his attempt to *1098defeat defendant’s claim that there was no issue of material facts while at the same time prohibiting plaintiff from discovering material facts known only to defendant.
We cannot say whether plaintiff would have proved his injuries were not solely his fault because plaintiff has not had the opportunity to prove the nature and extent of the defect.
I respectfully dissent.